Name: Commission Implementing Regulation (EU) 2016/962 of 16 June 2016 laying down implementing technical standards with regard to the uniform formats, templates and definitions for the identification and transmission of information by competent authorities and resolution authorities to the European Banking Authority according to Directive 2014/59/EU of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: information and information processing;  financial institutions and credit;  technology and technical regulations;  business organisation;  EU institutions and European civil service;  civil law;  free movement of capital
 Date Published: nan

 17.6.2016 EN Official Journal of the European Union L 160/35 COMMISSION IMPLEMENTING REGULATION (EU) 2016/962 of 16 June 2016 laying down implementing technical standards with regard to the uniform formats, templates and definitions for the identification and transmission of information by competent authorities and resolution authorities to the European Banking Authority according to Directive 2014/59/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/59/EU of 15 May 2014 of the European Parliament and of the Council establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012 of the European Parliament and of the Council (1), and in particular Article 4(11) thereof, Whereas: (1) Article 4(1) of Directive 2014/59/EU provides that simplified obligations may be applied to an institution where, having regard to the criteria referred to therein, and Guidelines prepared by the European Banking Authority (EBA) under Article 4(5) of that Directive, the competent authorities and resolution authorities determine that the institution's failure and subsequent winding-up under normal insolvency proceedings would not be likely to have a significant negative effect on financial markets, on other institutions, on funding conditions, or on the wider economy. (2) Subject to Article 4(9) and (10) of Directive 2014/59/EU, Article 4(8) requires Member States to ensure that competent authorities and resolution authorities may waive the application of the requirements of Sections 2 and 3 of Chapter 1 of Title II of that Directive to institutions affiliated to a central body and wholly or partially exempted from prudential requirements in national law in accordance with Article 10 of Regulation (EU) No 575/2013 of the European Parliament and of the Council (2). Article 4(8) of Directive 2014/59/EU also requires Member States to ensure that competent authorities and resolution authorities waive the application of the requirements of Section 2 of Chapter 1 of Title II of that Directive to institutions which are members of an institutional protection scheme (IPS). In particular, Article 4(10) of Directive 2014/59/EU specifies that institutions subject to direct supervision by the European Central Bank pursuant to Article 6(4) of Council Regulation (EU) No 1024/2013 (3) or those institutions, according to criteria referred to thereof, constitute a significant share in the financial system of a Member State are required to draw up their own recovery plans in accordance with Section 2 of Chapter 1 of Title II of Directive 2014/59/EU and must be the subject of individual resolution plans in accordance with Section 3 of that Chapter. (3) Article 4(7) of Directive 2014/59/EU requires competent authorities and resolution authorities to inform the EBA of the way they have applied Article 4(1), (8), (9) and (10) of that Directive to institutions in their jurisdiction. This Regulation should provide templates for the submission of information relating to Article 4(1) and 4(8) of Directive 2014/59/EU which can be completed, as appropriate, on an institution-specific or category basis in accordance with the practices adopted by the competent authorities and resolution authorities when assessing institutions sharing similar characteristics having regard to the criteria referred to in Article 4(1) of that Directive. (4) This Regulation is based on the draft implementing standards submitted by the EBA to the Commission. (5) The EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), HAS ADOPTED THIS REGULATION: Article 1 General rules 1. In order to inform the European Banking Authority (EBA) about the application of Article 4(1), (8), (9) and (10) of Directive 2014/59/EU to institutions in their jurisdictions, competent authorities and resolution authorities shall transmit to the EBA the information identified in accordance with Articles 2 and 3 of this Regulation. 2. For the purposes of the transmission of information in accordance with paragraph 1, competent authorities and resolution authorities shall complete the relevant templates set out in Annex I and, where appropriate, refer to the optional indicators set out in Annex II. 3. Competent authorities and resolution authorities may choose to complete the templates set out in Annex I on a joint basis in the following manner: (a) competent authorities complete the relevant parts of the templates for the purposes of recovery planning; (b) resolution authorities complete the relevant parts of the templates for the purposes of resolvability assessments and resolution planning. 4. Where competent authorities and resolution authorities transmit the information identified in accordance with Articles 2 and 3 of this Regulation to the EBA, those authorities may make reference to a category of institutions, where they determine that two or more institutions share similar characteristics in terms of the criteria referred to in Article 4(1) of Directive 2014/59/EU for the application of simplified obligations. Article 2 Information to be submitted by competent authorities 1. For each reporting period specified in Article 4 of this Regulation, competent authorities shall submit to the EBA the following information on the application of simplified obligations in relation to the contents and details of recovery plans and the date by which the first recovery plans are to be drawn up and the frequency for updating recovery plans: (a) the number of credit institutions and the number of investment firms established in the Member State; (b) the number and total assets of credit institutions and the number and total assets of investment firms for which simplified obligations have been applied under Article 4(1) of Directive 2014/59/EU for the purposes of recovery planning as compared to the number and total assets of all credit institutions and, respectively, investment firms established in the Member State concerned; (c) the number and total assets of institutions to which a waiver has been granted under Article 4(8) of Directive 2014/59/EU compared to the number and total assets of all institutions established in the Member State concerned; (d) for each institution, or category of institution, to which simplified obligations have been applied and remain applicable under Article 4(1) of Directive 2014/59/EU by the end of each reporting period: (i) the legal entity identifier number or, where this is not available, the name of the institution or institutions falling within the category; (ii) where the report relates to a category of institutions, a description of the basis for establishing that category of institutions according to Article 1(4) of this Regulation; (iii) quantitative information in relation to the application of the criteria on size, interconnectedness and scope and complexity of activities referred to in Article 4(1) of Directive 2014/59/EU; (iv) a summary of the optional indicators provided in Annex II to this Regulation, if any, applied in relation to each of the criteria referred to in Article 4(1) of Directive 2014/59/EU; (v) a description of the simplified obligations as compared to full obligations; (e) for each institution, or category of institutions, to which a waiver has been granted under Article 4(8) of Directive 2014/59/EU, a description of the basis on which the waiver has been granted having regard to the criteria set out in points (a) and (b) of Article 4(8) of Directive 2014/59/EU. 2. For the purposes of submitting the information required under paragraph 1, the competent authorities shall complete each of the reporting templates in Annex I to this Regulation. Where a competent authority has applied a weighting to particular criteria among those referred to in Article 4(1) of Directive 2014/59/EU such that they have been particularly determinative in establishing that an institution, or category of institutions, should be subject to simplified obligations, the competent authority shall identify the weighting assigned to these criteria in its report. Where the competent authority has not applied a weighting to particular criteria among those referred to in Article 4(1) of Directive 2014/59/EU, that competent authority shall identify in its report the relative importance of the criteria in establishing that an institution, or category of institutions, should be subject to simplified obligations. Article 3 Information to be submitted by resolution authorities 1. For each reporting period specified in Article 4 of this Regulation, resolution authorities shall submit to the EBA the following information on the application of simplified obligations in relation to the contents and details of resolution plans and the date by which the first resolution plans are to be drawn up and the frequency for updating the plans: (a) the number and total assets of credit institutions and the number and total assets of investment firms for which simplified obligations have been applied under Article 4(1) of Directive 2014/59/EU for the purposes of resolvability assessments and resolution planning as compared to the number and total assets of all credit institutions and, respectively, investment firms established in the Member State concerned; (b) the number of credit institutions and the number of investment firms to which a waiver has been granted under Article 4(8) of Directive 2014/59/EU; (c) for each institution, or category of institution, to which simplified obligations have been applied and remain applicable under Article 4(1) of Directive 2014/59/EU by the end of each reporting period: (i) the legal entity identifier number or, where this is not available, the name of the institution or institutions falling within the category; (ii) where the report relates to a category of institutions, a description of the basis for establishing that category of institutions according to Article 1(4) of this Regulation; (iii) quantitative information in relation to the application of the criteria on size, interconnectedness and scope and complexity of activities referred to in Article 4(1) of Directive 2014/59/EU:; (iv) a summary of the optional indicators provided in Annex II to this Regulation, if any, applied in relation to each of the criteria; (v) a description of the simplified obligations as compared to full obligations; (d) for each institution, or category of institutions, to which a waiver has been granted under Article 4(8) of Directive 2014/59/EU, a description of the basis on which the waiver has been granted having regard to the criteria set out in points (a) and (b) of Article 4(8) of Directive 2014/59/EU. 2. For the purposes of submitting the information referred to in paragraph 1, the resolution authorities shall complete each of the reporting templates set out in Annex I to this Regulation. Where a resolution authority has applied a weighting to particular criteria among those referred to in Article 4(1) of Directive 2014/59/EU such that they have been particularly determinative in establishing that an institution, or category of institutions, should be subject to simplified obligations, the resolution authority shall identify and describe the weighting assigned to those criteria in its report. Where the resolution authority has not applied a weighting to particular criteria among those referred to in Article 4(1) of Directive 2014/59/EU, that resolution authority shall identify in its report the relative importance of the criteria in establishing that an institution, or category of institutions, should be subject to simplified obligations. Article 4 Reporting periods and submission dates 1. With regard to the information referred to in Article 2(1) and Article 3(1), the first reporting period shall commence on 1 January 2015 and shall end on 30 April 2016. The information relating to the first reporting period shall be submitted to the EBA by the 30th day following entry into force of this Regulation. 2. With regard to the information referred to in Article 2(1) and Article 3(1), the second reporting period shall commence on 1 May 2016 and end on 30 April 2017. The information relating to the second reporting period shall be submitted to the EBA by 1 June 2017. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 190. (2) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (3) Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (OJ L 287, 29.10.2013, p. 63). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I Reporting templates TEMPLATE 1 Article 4 of Directive 2014/59/EU: Quantitative data report template [The notes included in this template are intended to assist the authorities when completing the template and do not form part of the template.] Member State Name of competent authority/resolution authority submitting the report Reference date Number of credit institutions established in the Member State Number of investment firms established in the Member State Number of credit institutions for which simplified obligations have been applied under Article 4(1) of Directive 2014/59/EU [Figures should be provided by the relevant authority, separately, with regard to obligations relating to: recovery planning, resolvability assessments and resolution planning.] Number of investment firms for which simplified obligations have been applied under Article 4(1) of Directive 2014/59/EU [Figures should be provided by the relevant authority, separately, with regard to obligations relating to: recovery planning, resolvability assessments and resolution planning.] Number of institutions to which a waiver has been granted under Article 4(8) of Directive 2014/59/EU Legal entity identifier (LEI) numbers or, where these are not available, the names of the institutions established in the Member State subject to direct supervision by the European Central Bank pursuant to Article 6(4) of Regulation (EU) No 1024/2013 or constituting a significant share in the financial system of a Member State as defined in Article 4(10) of Directive 2014/59/EU and are therefore ineligible for waivers pursuant to Article 4(8) of Directive 2014/59/EU [Only competent authorities need complete this section of the template as it relates to supervisory classifications.] TEMPLATE 2 (1) Article 4(1) of Directive 2014/59/EU: Report template [The notes included in this template are intended to assist the authorities when completing the template and do not form part of the template.] Member State Name of competent authority/resolution authority submitting the report [Competent authorities and resolution authorities are expected to complete a report dealing with those institutions to which simplified obligations are applied in relation to, respectively, requirements as regards recovery plans and requirements relating to resolvability assessments and resolution plans (see the list in Article 4(1) of Directive 2014/59/EU). Competent and resolution authorities must report on all institutions to which simplified obligations are applied. In order to satisfy this requirement competent and resolution authorities may choose to complete this template on an institution-by-institution basis or with regard to specific categories of institutions that have common characteristics and therefore are assessed the same way against the criteria listed in Article 4(1) of Directive 2014/59/EU.] Reference period Name of category of credit institution or name of credit institution [When reporting on a category basis, the LEI numbers should be provided for each institution in the category; where these are not available, the names of the institutions should be provided.] [If the report is completed with regard to a specific category of institution, a description of the category, including the key characteristics of institutions in that category (e.g. by reference to SREP classification in accordance with the EBA's Guidelines under Article 107(3) of Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338), or other applicable classification system), must be provided. In addition, a list of the LEI numbers, or in the absence of these numbers, the names of the institutions within that category must be provided. Where more than one category of institution exists, a report must be completed for each category.] Name of category of investment firm or name of investment firm [When reporting on a category basis, the LEI numbers should be provided for each institution in the category; where these are not available, the names of the institutions should be provided.] [As above.] Number of institutions falling within category [This box need be completed only where the report relates to a category of institution.] Basis for determining, having regard to the relevant criteria set out in Article 4(1) of Directive 2014/59/EU, that the failure and subsequent winding-up under normal insolvency proceedings of the [institutions falling within this category/institution] would not be likely to have a significant negative effect on financial markets, on other institutions, on funding conditions, or on the wider economy. The description must include quantitative information where possible. [Within this section please provide, having regard to the criteria set out in Article 4(1) of Directive 2014/59/EU, the mandatory indicators referred to in the template below and any optional indicators from the list in Annex II to this Regulation against which the institution, or category of institution, has been assessed a description of the characteristics of the institution/category of institution to which simplified obligations are applied. Each authority should identify in the report any weighting assigned to each criterion.] Weighting [Please describe the weighting, if any, attributed to each of the criterion for the purposes of the assessment process.] Criterion Indicator Description of institution(s) [Please complete with quantitative data where indicated. Where the report is completed in relation to a category of institution, quantitative data may be provided in the form of a range (e.g. total assets of euro Amount A to euro Amount B). In other places, please provide a narrative description.] Size Total assets (2) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total assets/Member State's GDP [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Any indicators taken into account from the list of optional indicators in Annex II For investment firms only: Total liabilities [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total client money [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total client assets [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total fees and commission income [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Interconnectedness Interbank liabilities (3) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Interbank assets (4) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Debt securities outstanding (5) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Number of foreign subsidiaries and branches [Please provide quantitative data. This need not be completed where the template is completed on a category basis.] Clearing, payment and settlement services provided to institutions and others [Please insert a description of any such services provided by the institution or category of institution concerned.] Any indicators taken into account from the list of optional indicators in Annex II Scope and complexity of activities Value of OTC derivatives (notional) (6) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Cross-jurisdictional liabilities (7) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Cross-jurisdictional claims (8) [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total deposits [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Total covered deposits [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Any indicators taken into account from the list of optional indicators in Annex II Risk profile Overall Supervisory review and evaluation process (SREP) score [This may include a value range where the template is completed on a category basis.] SREP score assigned to capital adequacy [This may include a value range where the template is completed on a category basis.] SREP score assigned to liquidity adequacy [This may include a value range where the template is completed on a category basis.] SREP score assigned to internal governance and institution-wide controls [This may include a value range where the template is completed on a category basis.] Any indicators taken into account from the list of optional indicators in Annex II Legal status Regulatory permissions and authorisations, in particular in relation to the use of advanced models for the calculation of own funds requirements for credit, market and operational risk [Please provide a description of the regulated activities for which the institution, or category of institution, has permission to carry on and describe whether advanced models are used (and, if so, please describe the model applied).] Any indicators taken into account from the list of optional indicators in Annex II Nature of business SREP score assigned to business model and strategy [This may include a value range where the template is completed on a category basis.] The institution's position in the jurisdictions in which it operates in terms of the critical functions and core business lines offered in each jurisdiction and the market share of the institution [Please provide a description of the critical functions and core business lines offered in each jurisdiction. Where the template is completed on a category basis this may take the form of a general description of the critical functions and core business lines offered by the institutions failing within the category.] Any indicators taken into account from the list of optional indicators in Annex II Shareholding structure Degree of concentration of shareholders [Please include in your response the % shareholding held by the top 5 shareholders of ordinary shares. Where the template is completed on a category basis this may take the form of a general description of the degree of concentration of shareholders of institutions within the category.] Any indicators taken into account from the list of optional indicators in Annex II Legal form Structure of the institution: is the institution part of a group and, if so, does the group has a complex, highly interconnected structure [Where the template is completed on a category basis this may take the form of a general description of the structure of the institutions within the category.] The type of incorporation of the institution (e.g. private limited company, limited liability company or other type of company defined in national law) [Where the template is completed on a category basis this may take the form of a general description of the type of incorporation of the institutions within the category.] Any indicators taken into account from the list of optional indicators in Annex II Membership of an institutional protection scheme (IPS) or other cooperative mutual solidarity system as referred to in Article 113(7) of Regulation (EU) No 575/2013 Function of the institution in the system as participant or central institution or as a provider of critical functions to the system [Please provide a description of the function of the institution in the system (e.g. as participant or central institution or as provider of critical functions to other participants, or potentially as a party exposed to the scheme's concentration risk).] [Where the template is completed on a category basis this may take the form of a general description of the institutions within the category.] Relative size of the guarantee fund v the institution's total funds [Please provide quantitative data. This may include a value range where the template is completed on a category basis.] Any indicators taken into account from the list of optional indicators in Annex II Other remarks [Please provide a description of any other factors which were taken into account in making the determination referred to above.] Description of simplified obligations applied to the category of institution/institution [Within this section please provide, having regard, as relevant, to:  the relevant Articles [please be more specific] of Directive 2014/59/EU set out in the relevant row of the table;  Section A of the Annex to Directive 2014/59/EU and the Commission Supplementing Regulation on the content of recovery plans;  Section B of the Annex to Directive 2014/59/EU and the Commission Supplementing Regulation on resolution plan requirements;  Section C of the Annex to Directive 2014/59/EU,  a description of the difference between full obligations and the applicable simplified obligations.] Describe the simplified obligations as regards the contents and details of recovery plan [Please describe the difference between full obligations and the applicable simplified obligations (i.e. what is it that the institution does not/the institutions do not need to comply with), for example, having regard to the list in Section A of the Annex to Directive 2014/59/EU and the Commission Supplementing Regulation on the content of recovery plans, which elements are not required pursuant to the simplified obligations applied to the institution/category of institution.] Describe the simplified obligations as regards the contents and details of resolution plan When was/is the first recovery plan/resolution plan to be drawn up and how frequently is it to be updated Describe the simplified obligations as regards the contents and details of information required under Article 5(5), Article 11(1) and Article 12(2) and in Sections A and B of the Annex to Directive 2014/59/EU Describe the simplified obligations as regards the level of detail required for the assessment of resolvability provided for in Articles 15 and 16 and Section C of the Annex to Directive 2014/59/EU TEMPLATE 3 Article 4(8) of Directive 2014/59/EU: Report template [The notes included in this template are intended to assist the authorities when completing the template and do not form part of the template.] Member State Name of competent authority/resolution authority submitting the report [Competent authorities and resolution authorities are expected to complete a report dealing with those institutions to which waivers are granted in relation to the relevant requirements of Sections 2 and 3 of Chapter I of Directive 2014/59/EU. Competent and resolution authorities must report on all institutions to which waivers are granted.] Reference period Name of category of credit institution or name of credit institution [When reporting on a category basis, the LEI numbers should be provided for each institution in the category; where these are not available, the names of the institutions should be provided.] [If the report is completed with regard to a specific category of institution, please provide a description of the category, including the key characteristics of institutions in that category (e.g. by reference to SREP classification or other applicable classification system). Please also provide a list of the LEI numbers or, where LEI numbers are not available, the names of the institutions within the category. Where more than one category of institution exists, please complete the report for each category.] Basis for granting the waiver having regard to the relevant criteria set out in Article 4(8) of Directive 2014/59/EU Institutions affiliated to a central body and wholly or partially exempted from prudential requirements in national law in accordance with Article 10 of Regulation (EU) No 575/2013 [Within this section please provide a description of the characteristics of the [category of institution/institution].] Institutions which are members of an IPS (1) If indicator values in accordance with the definitions prescribed in this template are not available due to the fact that relevant entities, which fall within the scope do not report in International Financial Reporting Standard (IFRS) and to which Financial Information Templates (Finrep) requirements do not apply competent and resolution authorities should use appropriate proxies. In this case, relevant authorities should ensure that those proxies are properly explained and correlate to the greatest extent possible with the definitions specified in this template. (2) For the purposes of this template total assets is to be calculated on a global basis in accordance with Finrep (IFRS or Generally Accepted Accounting Principles [GAAP])  F 01.01, row 380 column 010. (3) For the purposes of this template interbank liabilities is to be calculated on a global basis in accordance with Finrep (IFRS or GAAP)   F 20.06, rows 020 + 030 + 050 + 060 + 100 + 110, column 010, All countries (z-axis). (4) For the purposes of this template interbank assets is to be calculated on a global basis in accordance with Finrep (IFRS or GAAP)   F 20.04, rows 020 + 030 + 050 + 060 + 110 + 120 + 170 + 180, column 010, All countries (z-axis). (5) For the purposes of this template debt securities outstanding is to be calculated on a global basis in accordance with Finrep (IFRS or GAAP)   F 01.02, rows 050 + 090 + 130, column 010. (6) For the purposes of this template value of OTC derivatives (notional) is to be calculated on a global basis in accordance with: Finrep (IFRS)   F 10.00, rows 300 + 310 + 320, column 030 + F 11.00, rows 510 + 520 + 530, column 030 or FINREP (GAAP)   F 10.00, rows 300 + 310 + 320, column 050 + F 11.00, rows 510 + 520 + 530, column 030. (7) For the purposes of this template cross-jurisdiction liabilities is to be calculated on a global basis in accordance with Finrep (IFRS or GAAP)   F 20.06, rows 010 + 040 + 070, column 010, All countries except home country (z-axis). Note: The calculated value should exclude (i) intra-office liabilities and (ii) liabilities of foreign branches and subsidiaries vis-Ã -vis counterparties in the same host country. (8) For the purposes of this template cross-jurisdictional claims is to be calculated on a global basis in accordance with Finrep (IFRS or GAAP)   F 20.04, rows 010 + 040 + 080 + 140, column 010, All countries except home country (z-axis). Note: The calculated value should exclude (i) intra-office assets and (ii) assets of foreign branches and subsidiaries vis-Ã -vis counterparties in the same host country. ANNEX II List of optional indicators Optional indicators (1) Total assets (2) Total EAD Total assets/Member State's GDP Total EAD/Member State's GDP Total RWAs Total liabilities Total client money Total client assets Total fees and commission income Market capitalisation Value of assets under custody Value of OTC derivatives (notional) (3) Interbank assets Interbank liabilities Inter-financial sector liabilities Inter-financial sector assets Cross-jurisdictional liabilities Cross-jurisdictional claims Debt securities outstanding Value of domestic payment transactions Total deposits Total covered deposits Private sector deposits from depositors in the Union Value of private sector loans, including committed facilities and syndicated loans Number of private sector loans Number of deposit accounts  business Number of deposit accounts  retail Number of retail customers Number of domestic subsidiaries and branches Number of foreign subsidiaries and branches (to be broken down into subsidiaries and branches established in other Member States and in third countries) Membership of financial market infrastructure Critical functions provided by the institution to other group companies or by group companies to the institution Critical functions and core business lines in each relevant jurisdiction, including the provision of services to other institutions Clearing, payment and settlement services provided to market participants or others and number of other providers available to the market Payment services provided to market participants or others and number of other providers available to the market Geographical breakdown of the institution's activity (including the number of jurisdictions in which the institution, and subsidiary entities, operates and the size of the operations) The institution's market share per business line per jurisdiction (for example, deposit taking, retail mortgages, unsecured loans, credit cards, SME lending, corporate lending, trade finance, payments activities and the provision of other critical services) The type of regulatory permissions and authorisations (e.g. investment firm or a credit institution; the use of advanced models for the calculation of own funds requirements for credit, market and operational risk) Private sector loans to domestic recipients Private sector loans to recipients in a specific region Mortgage loans to recipients in the Union Mortgage loans to domestic recipients Retail loans to recipients established in the Union Retail loans to domestic recipients Supervisory Review and Evaluation Process  SREP  score (overall) SREP scores assigned to capital adequacy, liquidity adequacy, internal governance and institution-wide controls assessments Regulatory permissions and authorisations, in particular in relation to the use of advanced models for the calculation of own funds requirements for credit, market and operational risk The overall institution's business model, its viability and sustainability of the institution's strategy based on the outcomes of the business model analysis performed as part of SREP according to the EBA Guidelines for common procedures and methodologies for SREP. For this purpose authorities may use the SREP score assigned to business model and strategy The institution's position in the jurisdictions in which it operates in terms of the critical functions and core business lines offered in each jurisdiction and the market share of the institution (concentration) Whether shareholders are concentrated or dispersed, in particular taking account of the number of qualified shareholders and the extent to which the shareholding structure may impact the availability of certain recovery actions for the institution and the resolution tools for the resolution authority The structure of an institution in terms of assessing whether the institution is part of a group and, if so, whether the group has a complicated or simple structure having regard to financial and operational inter-dependencies The type of the incorporation of the institution into a private limited company, a limited liability company or any other type of company defined within national law The size of the guarantee fund relative to the institution's total funds (IPS and other mutual solidarity systems only) The type of the mutual solidarity system and its risk management policies and procedures The degree of interconnectedness to other IPS participants (1) If indicator values in accordance with the definitions prescribed in this Annex are not available due to the fact that relevant entities, which fall within the scope do not report in IFRS and to which Finrep requirements do not apply competent and resolution authorities should use appropriate proxies (e.g. from national GAAP). In this case, relevant authorities should ensure that those proxies are properly explained and correlate to the greatest extent possible with the definitions specified in this template. (2) Total assets is to be calculated on a worldwide basis in accordance with Finrep (IFRS or GAAP)  F 01.01, row 380 column 010. (3) Value of OTC derivatives (notional) is to be calculated on a worldwide basis in accordance with: Finrep (IFRS)   F 10.00, rows 300 + 310 + 320, column 030 + F 11.00, rows 510 + 520 + 530, column 030 or Finrep (GAAP)   F 10.00, rows 300 + 310 + 320, column 050 + F 11.00, rows 510 + 520 + 530, column 030.